§
  GARY MCGEE,                                                    No. 08-19-00125-CR
                                                  §
  Appellant,                                                        Appeal from the
                                                  §
  v.                                                              394th District Court
                                                  §
  THE STATE OF TEXAS,                                         of Hudspeth County, Texas
                                                  §
  Appellee.                                                           (TC# 6070)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 23RD OF DECEMBER, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.